DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 11/18/2021 for application 16/055,103 filed on 8/5/2018. Claim 1 – 8 are pending and have been examined. 

Claim 1, 2, 5, 6 and 7 are amended.

The claim rejection based on 35 U.S.C. 112(b) has been withdrawn in light of the amendment and remarks. 

The drawing objection has been withdrawn in light of the amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2019 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed method in Claim 1
recites the abstract ideas in the following limitations:
extracting features from a training set of inputs, wherein each input generates a feature set and each said feature set forms a neural network key 
arranging a dataset of said keys … such that a distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar input have differing values as far apart as possible 
on said dataset of keys to find K keys similar to a query key 
These recited steps in the claim either can practically be performed in human mind that falls under the mental process group of abstract idea or mathematical calculations and mathematical relationship that falls under the mathematical concepts group of abstract idea. 
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
in columns of a searchable memory array
wherein each of said keys has a fixed size
in a constant time as a function of said fixed size and irrespective of a size of said dataset, 
using an in-memory K-nearest neighbor unit
The recited additional elements of “in columns of a searchable memory array”, within BRI, recites storing and retrieving information in memory and adds insignificant extra solution activity to the judicial exception. “each of said key has fixed size” generally links the use of the judicial exceptions to a particular technological environment or field of use. “in a constant time as a function of said fixed size and irrespective of a size of said dataset” simply expresses an intended result of a step as described in the specification, which does not bear patentable weight (MPEP 2111.04 I). “using in-memory K-nearest neighbor unit” are recited at high level of generality, the original disclosure do not provide further detail of the in-memory K-nearest neighbor unit, thus amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). Thus, the additional element in Claim 1 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 


Regarding Claim 2, depending on Claim 1, Claim2 recite the following additional abstract idea: 
implementing a SoftMax … to operate on said K keys to produce a query result. 
The recited step in the claim recites mathematical calculations that falls under the mathematical concepts group of abstract idea. 
In the Subject Matter Eligibility Test Step 2A Prong Two and Step 2B, Claim 2 recite the following additional elements along with the abstract ideas:
within said searchable memory array
 Within BRI, the additional element recites storing and retrieving information in memory is well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d)) which add insignificant extra solution activities to the judicial exception. Thus, the additional element does not integrate the abstract idea into a practical application nor does it contribute to inventive concept. 

Regarding Claim 3 and 4, depending on Claim 1 and 3, Claim 3 and 4 recite the following additional element: 
said distance is defined by the type of machine learning operation to be performed on the K keys
said machine learning operation is one of vector generation and classification 
The recited additional elements are highly generic that generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. Claim 3 and 4 are rejected with the same rational as Claim 1 and 3. 

Regarding Claim 5, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 5 as a whole falls within one or more statutory category. However, Claim 5 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

generate training feature sets that capture similarity between pairs of training inputs 
searching through said feature sets 
These recited steps in the claim either can practically be performed in human mind that falls under the mental process group of abstract idea or mathematical calculations and mathematical relationship that falls under the mathematical concepts group of abstract idea. Thus the claim falls within judicial exception and requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas:
training input associated with the same object
storing said feature sets in columns of a searchable memory array,
each set of said feature set has a fixed size
in a constant amount of time as a function of said fixed size and irrespective of the number of said feature sets
The recited additional steps of “storing said feature sets in columns of a searchable memory array”, within BRI, recites storing and retrieving information in memory which is a court recognized general computer function that are well-understood, routine conventional function (MPEP 2106.05(d) II). The additional elements of “training input associated with the same object”, and “each set of said feature set has fixed size” are highly generic and generally links the use of the judicial exceptions to a particular technological environment or field of use. 
In the Subject Matter Eligibility Test Step 2B, the recited additional steps of “storing said feature sets in columns of a searchable memory array”, within BRI, recites a court recognized general computer function that are well understood, routine conventional function (MPEP 2106.05(d) II). The recited additional element of “in a constant amount of time as a function of said fixed size and irrespective of the number of said feature set” simply expresses an intended result of a step as described in the specification that does not bear patentable weight (MPEP 2111.04 I). The mere nominal recitation of the association of input to same object and fixed size feature set generally linking the use of the judicial exception to a particular field of use. Thus, the additional element in Claim 5 does not contribute an inventive concept and Claim 5 is not eligible subject matter under 35 U.S.C. 101, as pointed out in Step 2B analysis.  

Regarding Claim 6, depending on Claim 5, Claim6 recite the following additional abstract idea: 
implementing a SoftMax … to operate on said K keys to produce a query result. 
The recited step in the claim recites mathematical calculations that falls under the mathematical concepts group of abstract idea.. 

within said searchable memory array
 Within BRI, the additional element recites storing and retrieving information in memory is well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d)) which add insignificant extra solution activities to the judicial exception. Thus, the additional element does not integrate the abstract idea into a practical application nor does it contribute to inventive concept. 

Regarding Claim 7, depending on Claim 5, Claim 7 recite the following abstract idea: 
that a distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar input have differing values as far apart as possible
The additional abstract idea recites a mathematical relationship that falls under the mathematical concepts group of abstract idea. Thus the claim falls within judicial exception and requires further analysis under Step 2A Prong Two
In the Subject Matter Eligibility Test Step 2A Prong Two and 2B, Claim 7 recite the following additional element: 
said distance is defined by the type of machine learning operation to be performed on the K keys
The recited additional elements are highly generic that generally linking the use of judicial exception to a particular technological environment or field of use without improving 

Regarding Claim 8, depending on Claim 7, Claim 8 recite the following additional element: 
said machine learning operation is one of vector generation and classification 
The recited additional elements are highly generic that generally linking the use of judicial exception to a particular technological environment or field of use without improving the technology or technical field and thus neither integrate the abstract idea into a practical application in Step 1A Prong Two test nor contribute inventive concept in Step 2B test. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. US8099380 Blind Evaluation of Nearest Neighbor Queries wherein Location of Users are Transformed into a Transformed Space Using a Plurality of Keys in view of Chatzimilioudis, Distributed In-Memory Processing of All k Nearest Neighbor Queries, IEEE Transaction on Knowledge and Data Engineering, Apr, 2016.

Regarding Claim 1, Shahabi discloses a method for machine learning (Shahabi, col. 1, ln. 45, where K nearest neighbors [machine learning method]), the method comprising: 
extracting features from a training set of inputs, wherein each input generates a feature set and each said feature set forms a neural network key (Shahabi, fig. 3, alg. 1, where for each input in S [training set], calculate H [extract feature]; col. 8, ln. 42 – 43, maps … into … d-dimensional [feature set]; col. 2, ln. 64 – 67, where the transformed space H … provide identity [key]; the “neural network key” in the instant application is used as a lookup key for corresponding value, examiner map the transformed space H to the 
arranging a dataset of said keys in columns of a searchable … array (Shahabi, fig. 5, alg. 3, where the algorithm find [search] the R [dataset] of H [key] from the LUT [searchable array]; i.e., the keys are stored in a column of a look up table) … such that the distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar inputs have differing values as far apart as possible (Shahabi, col. 8, ln. 31 – 36, where they retain the proximity and neighboring aspect of data. Consequently, point which lie close to one another in the original space mostly remain close to each other in the transformed space) wherein each of said keys has a fixed size (Shahabi, col. 8, ln. 42 – 43, where maps … into d-dimensional space [fixed size]);
and in a constant time as a function of said fixed size and irrespective of a size of said dataset (Shahabi, col. 10, ln. 8 – 10, where the time complexity is O(n) and O(n2) where n is the number of bits required to represent a Hilbert value; i.e. time is a function of n [key size]; col. 10, ln. 65 – 67, where reduce the running time … to constant time [irrespective of the size of said dataset]; ) using an … K-nearest neighbor unit within said searchable … array and on said dataset of keys to find K keys similar to a query key (Shahabi, col 4; ln. 29 – 30 where system [K-nearest neighbor unit] and techniques to perform the class of Range and Nearest Neighbor (NN) queries; col 3, ln. 2 – 4, where query … a K-nearest neighbor; fig. 5, alg. 3, where algorithm find the H [key] from the LUT [dataset] and get the K records next [similar] to H)

arranging a dataset of said keys in columns of a searchable memory array 
using an in-memory K-nearest neighbor unit within said searchable memory array 
Chatzimilioudis explicitly discloses: 
arranging a dataset of said keys in columns of a searchable memory array (Chatzimilioudis, page 927, fig. 7, where datasets store in columns of a k nearest neighborhood data structure; page. 928, col. 1, para. 2, where main-memory computation in Hadoop can be enforced using in memory file system such as Tachyon; i.e., the datasets are stored and queried in memory through Tachyon framework)
using an in-memory K-nearest neighbor unit within said searchable memory array (Chatzimilioudis, where sec. 3, ln. 1 – 2, where Spitifire [in-memory K-nearest neighbor unit], a high-performance distributed main-memory algorithm; sec. 5.1, para. 2 – 3 and fig. 6, … carries out the AKNN computation …)
Shahabi and Chatzimilioudis both teach K-nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi’s teaching of performing K-nearest calculation on the transformed space with Chatzimilioudis’s teaching of performing K-nearest operation in memory to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reduce time up to an order of magnitude (Chatzimilioudis, abs. ln. 10). 



Regarding Claim 4, depending on Claim 3, Shahabi further discloses: wherein said machine learning operation is one of vector generation and classification (Shahabi, fig. 5, alg. 3, ln. 16, where the system [machine learning operation] generate a vector R of K elements).

Claim 2 and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shahabi et al. US8099380 Blind Evaluation of Nearest Neighbor Queries wherein Location of Users are Transformed into a Transformed Space Using a Plurality of Keys in view of Chatzimilioudis, Distributed In-Memory Processing of All k Nearest Neighbor Queries, IEEE Transaction on Knowledge and Data Engineering, Apr, 2016 further in view of Wohlhart, Optimizing 1-Nearest Prototype Classifiers, 2013 IEEE Conference on Computer Vision and Pattern Recognition, 2013.

Regarding Claim 2, depending on Claim 1, Shahabi in view of Chatzimilioudis disclose the method of Claim 1. Shahabi in view of Chatzimilioudis further disclose: 
within said searchable memory array (Chatzimilioudis, page 927, fig. 7, where datasets store in columns of a k nearest neighborhood data structure; page. 928, col. 1, para. 2, where main-memory computation in Hadoop can be enforced using in memory file system such as Tachyon; i.e., the datasets are stored and queried in memory through Tachyon framework)
 Shahabi in view of Chatzimilioudis did not explicitly disclose: 
implementing a SoftMax … to operate on said K keys to produce a query result. 
Wohlhart explicitly disclose: 
implementing a SoftMax … to operate on said K keys to produce a query result (Wohlhart, sec. 2, para. 2, ln. 5 – 8, where we relax the hard assignment of sample to prototypes to a soft-max formulation over sample similarities).
Shahabi (in view of Chatzimilioudis) and Wohlhart both teach K-nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Chatzimilioudis)’s teaching of performing K-nearest operation with Wohlhart’s teaching of performing 1-nearest sampling with soft-max output to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to make the classification problem with nearest neighbor differentiable and thus minimize the empirical risk  (Wohlhart, page, 461, para. 8 ln. 2 – 5).

Regarding Claim 5, Shahabi discloses: a method for machine learning (Shahabi, col. 1, ln. 45, where K nearest neighbors [machine learning method]), the method comprising: 
generating training feature sets (Shahabi, fig. 3, alg. 1, where for each input in S [training data], calculate H [generate feature sets]) 
storing said feature sets in columns of a searchable … array (Shahabi, fig. 5, alg. 3, where the algorithm find [search] the return {v(o1),v(o2), … v(ok)} [features] that is stored in R [searchable array] ) wherein each set of said feature sets has a fixed size (Shahabi, col. 8, ln. 42 – 43, where maps … into d-dimensional space [fixed size]);
within said searchable … array and in a constant time as a function of said fixed size and irrespective of the number of said feature sets, searching through said feature sets (Shahabi, col. 10, ln. 8 – 10, where time complexity O(n) and O(n2) where n is the number of bits required to represent a Hilbert value; i.e. time is a function of n [said fixed size]; col. 10, ln. 65 – 67, where reduce the running time … to constant time [irrespective of the number of said feature set]).
Shahabi does not explicitly disclose:
that capture similarities between pairs of training inputs associated with the same object
storing said feature sets in columns of a searchable memory array 
within said searchable memory array … searching through said feature sets
Wohlhart explicitly discloses:
that capture similarities between pairs of training inputs associated with the same object (Wohlhart, eq. 4, where similarity between pairs of input; fig. 4, multiple input images of same digits [same object]);
Shahabi and Wohlhart both teach nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi’s teaching of implementation of nearest 
Shahabi in view of Wohlhart do not explicitly disclose:
storing said feature sets in columns of a searchable memory array 
within said searchable memory array … searching through said feature sets
Chatzimilioudis explicitly discloses:
storing said feature sets in columns of a searchable memory array (Chatzimilioudis, page 927, fig. 7, where datasets store in columns of a k nearest neighborhood data structure; page. 928, col. 1, para. 2, where main-memory computation in Hadoop can be enforced using in memory file system such as Tachyon; i.e., the datasets are stored and queried in memory through Tachyon framework),
within said searchable memory array … searching through said feature sets (Chatzimilioudis, page. 928, col. 1, para. 2, where main-memory computation in Hadoop can be enforced using in memory file system such as Tachyon)

Shahabi (in view of Wohlhart) and Chatzimilioudis both teach nearest neighbor implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Shahabi (in view of Wohlhart)’s teaching of performing nearest neighbor calculation with Chatzimilioudis’s teaching of performing nearest neighbor operation in memory to achieve the claimed teaching. 

Regarding Claim 6, depending on Claim 5, Shahabi in view of Chatzimilioudis and Wohlhart further disclose: implementing a SoftMax unit (Wohlhart, sec. 2, para. 2, ln. 5 – 8, where we relax the hard assignment of sample to prototypes to a soft-max formulation over sample similarities) within said searchable memory array to operate on said K keys to produce a query result (Chatzimilioudis, page 927, fig. 7, where datasets store in columns of a k nearest neighborhood data structure; page. 928, col. 1, para. 2, where main-memory computation in Hadoop can be enforced using in memory file system such as Tachyon; i.e., the datasets are stored and queried in memory through Tachyon framework).

Regarding Claim 7, depending on Claim 5, Shahabi in view of Chatzimilioudis and Wohlhart further disclose: 
wherein distance between any pair of keys corresponding to similar inputs is as close as possible while keys for a pair of dissimilar inputs have differing values as far apart as possible (Shahabi, col. 8, ln. 31 – 36, where they retain the proximity and neighboring aspect of data. Consequently, point which lie close to one another in the original space mostly remain close to each other in the transformed space) and wherein said distance is defined by the type of machine learning operation to be performed on the K keys (Wohlhart, sec. 2.1, para. 4, where the model project the input feature x onto L [machine learning operation performed on the keys]… this way, we can again use Euclidean distance to measure distance in the transformed space [key]; i.e., the use of Euclidean distance is decided by the transformation performed to generate key). 

Regarding Claim 8, depending on Claim 7, Shahabi in view of Wohlhart and Chatzimilioudis further disclose: wherein said machine learning operation is one of vector generation and classification (Wohlhart, abs. ln. 13 – 15, where system performs 1-nearest prototype classification [machine learning operation; classification]).

Respond to Applicants Remarks
Applicant’s remark filed on 11/18/2021 has been fully considered but they are not persuasive. 

Regarding claim rejection under 103, applicant state that Chatzimilioudis does not disclose “searchable memory array” and “columns of a searchable memory array”. Examiner respectfully disagree. As point out in the claim rejection section, Chatzimilioudis discloses datasets for the k-nearest operation that stored in memory and query/search in memory. Skilled in the art would appraise datasets as arrays of records that has columns for storing data. Such interpretation can be found online such as whatis.com (Wahtis.com, dataset, 2016).  Applicant further state that Chatzimilioudis does not disclose “an in-memory K-nearest neighbor unit within said searchable memory array” as amended in the claim. However, examiner does not find sufficient evidence in the original disclosure that “within said searchable memory array” referring to the placement of “in-memory K-nearest neighbor unit”. Instead, memory 116 may be a searchable memory array. The term “in-memory” seems not interchangeable with “searchable memory array” as the “searchable memory array” in the specification only used to describe memory 116 in paragraph 0023 and 0028. In addition, figure 1 and figure 2 shows that the KNN processor and the Key searcher are not part of memory 116. Examiner interpret that the limitation of “within said searchable memory array” links to the following limitation and reads “within said searchable memory array and said dataset of keys to find K keys …”. Same interpretation apply to Claim 2 and 6 where a SoftMax unit is not part of memory 116 as disclosed in figure 1 and figure 2 and thus not within said searchable memory array.
Applicant further state that Chatzimilioudis does not teach or suggest search in a constant time" nor "irrespective of a size of said dataset. The attention is direct to Shahabi’s disclosure. It is Shahabi’s disclosure of the algorithm that disclose such limitation as point out in the prior art rejection. Chatzimilioudis discloses querying K Nearest Neighbor using in memory computation technique. It is the combination that apply the in memory computation technique disclosed by Chatzimoilioudis’s to Shahabi’s disclosure of K-nearest algorithm that teach the claimed limitation of “in a constant time as a function of said fixed size and irrespective of a size of said dataset using an in-memory K-nearest neighbor unit within said searchable memory array and on said dataset of keys to find K keys similar to a query key”.   
Regarding Claim rejection under 101, applicant state that the “searchable memory array” is a particular machine. Examiner respectfully disagree. Figure 1 seems to demonstrate a data structure organized in the memory 116 and no further detail of structure are described in the specification. Within BRI, the limitation can be read as using searchable data structure in 
"in a constant time as a function of said fixed size and irrespective of a size of said dataset" recites intended result of the system as described in specification paragraph 0006 and 0010. "using an in memory K-nearest neighbor unit" "searching through said feature sets" also, within BRI, does not involve particular machine as no structure of in memory K-nearest neighbor unit are mentioned in the original disclosure. It is interpreted as a generic computation component, a piece of software that runs in the memory. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                            

                                                                                                                                                                            /ERIC NILSSON/Primary Examiner, Art Unit 2122